PER CURIAM.
In this appeal from the summary denial of a motion for relief under rule 3.850, Florida Rules of Criminal Procedure, we reverse and remand to permit the trial court either to attach to its order the portions of the record showing that appellant is entitled to no relief, or to hold an eviden-tiary hearing. Taylor v. State, 583 So.2d 823 (Fla. 4th DCA 1991); Noble v. State, 578 So.2d 63 (Fla. 4th DCA 1991); Gentry v. State, 464 So.2d 659 (Fla. 4th DCA 1985).
REVERSED AND REMANDED.
ANSTEAD, HERSEY and GARRETT, JJ., concur.